DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interview (per voicemail) with Tung-Yun McNally (Reg. No. 66,725) on 21 May 2021.  Claims 10-17 have been cancelled.  Claims 1-9 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview (per voicemail) with Tung-Yun McNally (Reg. No. 66,725) on 21 May 2021.

The application has been amended as follows: 

Claims
10.  (Cancelled)



12.  (Cancelled)

13.  (Cancelled)

14.  (Cancelled)

15.  (Cancelled)

16.  (Cancelled)

17.  (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring and/or controlling devices/components of a restroom.

U.S. Patent Publication No. 2002/0007510 A1 discloses image sensors, processors, and control systems facilitate automatic sensor operated bathroom fixtures, systems for controlling bathroom fixtures, and methods of bathroom fixture design, 

U.S. Patent Publication No. 2013/0124247 A1 discloses a restroom monitoring system for monitoring attributes of fixtures within a restroom using sensors.

U.S. Patent Publication No. 2020/0250774 A1 discloses a system and method for a virtual cleaning supervisor (VCS) for monitoring cleanliness of a washroom, alerting cleaners and/or stakeholders and predicting cleaning schedules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117